UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTER ENDED DECEMBER 31, 2012 Commission File No. 000-52771 PURAMED BIOSCIENCE, INC. (Exact name of registrant as specified in its charter) Minnesota 20-5510104 (State or other jurisdiction of (IRS Employer ID Number) Incorporation or organization) 1326 Schofield Avenue Schofield, WI 54476 (Address of principal executive offices) (Zip Code) (715) 359-6373 (Registrant’s telephone number) Check whether the Issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YESþ NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESþ NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting company þ Indicate by checkmark whether registrant is a shell company. o There were 31,933,153 shares of Common Stock outstanding as of February 14, 2013. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 ITEM 1. CONDENSED FINANCIAL STATEMENTS 3 Unaudited Condensed Balance Sheets 3 Unaudited Condensed Statements of Operations 4 Unaudited Condensed Statements of Cash Flows 5 Notes to Condensed Unaudited Financial Statements 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 22 ITEM 4. CONTROLS AND PROCEDURES 22 PART II.OTHER INFORMATION 23 ITEM 1.
